SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 24, 2012 SELECTICA, INC. (Exact name of Company as specified in Charter) Delaware (State or other jurisdiction of incorporation or organization) 000-29637 (Commission File No.) 77-0432030 (IRS Employee Identification No.) 2121 South El Camino Real San Mateo, California 94403 (Address of Principal Executive Offices) (408)570-9700 (Issuer Telephone number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2 below). o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. The 2011 Annual Meeting of the stockholders of the Company (the “Annual Meeting”) was held on January 24, 2012.The following matters were voted on at the Annual Meeting.Each matter is more fully described in the Company’s Definitive Proxy Statement for the 2011 Annual Meeting, as filed with the SEC on December 9, 2011. 1.Election of Directors. The five nominees named in the Company’s Proxy Statement were elected as Directors, to serve until the 2012 Annual Meeting of Stockholders, with the following votes: FOR AGAINST ABSTAIN BROKER NON VOTE Lloyd Sems Alan Howe Michael Casey J Michael Gullard Michael Brodsky 2.The proposal to ratify the appointment of Armanino McKenna LLP as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2012.The proposal passed with the following votes: FOR AGAINST ABSTAIN BROKER NON-VOTE 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 25, 2012 SELECTICA, INC. By: /s/Todd Spartz Name: Todd Spartz Title: Chief Financial Officer
